Citation Nr: 0217718	
Decision Date: 12/09/02    Archive Date: 12/18/02

DOCKET NO.  02-03 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for post-traumatic 
stress disorder (PTSD), currently rated as 30 percent 
disabling.

2.  Entitlement to an effective date prior to March 15, 
2000 for the assignment of a 30 percent rating for 
service-connected PTSD. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel



INTRODUCTION

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from June 1967 to July 
1969. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in 
February 2001 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Louis, Missouri, which granted 
an increased rating of 30 percent for PTSD, and assigned 
an effective date for the increase of March 15, 2000.  In 
April 2001, the veteran entered notice of disagreement 
with the February 2001 rating decision's determination of 
30 percentage rating and notice of disagreement with the 
effective date assigned; the RO issued a statement of the 
case in January 2002 that addressed these issues, although 
it listed only the increased rating issue; and the veteran 
entered a substantive appeal, on a VA Form 9, which was 
received in March 2002.

A temporary total hospitalization rating was in effect, 
pursuant to 38 C.F.R. § 4.29, from December 3, 2000, until 
the end of January 2001.  Thereafter, the prior 30 percent 
rating was continued.


FINDINGS OF FACT

1.  All evidence necessary to decide the claims on appeal 
has been obtained; the RO has notified the veteran of the 
evidence needed to substantiate the claims addressed in 
this decision, obtained all relevant evidence designated 
by the veteran, and provided him a VA medical examination 
and medical opinion differentiating PTSD symptoms in order 
to assist him in substantiating his claims for VA 
compensation benefits. 

2.  The veteran's service-connected PTSD is primarily 
manifested by symptoms that more nearly approximate 
occupational and social impairment with deficiencies in 
most areas, including work and family relationships, 
judgment, thinking or mood, due to such symptoms as 
suicidal ideation, and symptoms analogous to panic or 
depression, impaired impulse control, difficulty in 
adapting to stressful circumstances, and inability to 
establish and maintain effective relationships; the 
veteran's PTSD has not manifested in symptoms that more 
nearly approximate disability productive of total 
occupational and social impairment, due to such symptoms 
as grossly inappropriate behavior, persistent danger of 
hurting self or others, intermittent ability to perform 
activities of daily living, disorientation to time or 
place, or memory loss for names of closest relatives, own 
occupation, or own name.  

3.  A January 14, 2000 Board decision denied an increased 
(compensable) rating for the veteran's service-connected 
PTSD.

4.  Following the January 14, 2000 Board decision, the 
veteran's subsequent claim for increased rating for PTSD 
was first received at the RO on March 15, 2000. 

5.  The evidence of record is in relative equipoise on the 
question of whether it is factually ascertainable that an 
increase in service-connected PTSD had occurred to warrant 
a 70 percent schedular rating as of January 15, 2000.  


CONCLUSIONS OF LAW

1.  With the resolution of reasonable doubt in the 
veteran's favor, the schedular criteria for a 70 percent 
rating for service-connected PTSD have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.14, 
4.130, Diagnostic Code 9411(2002).  

2.  With the resolution of reasonable doubt in the 
veteran's favor, the requirements for an effective date of 
January 15, 2000, but no earlier, for the grant of an 
increased schedular rating of 70 percent for PTSD, have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5108, 
5110, 5111, 7104 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 3.156, 3.159, 3.400, 4.1-4.14, 4.130, Diagnostic 
Code 9411, 20.1100 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now requires VA to assist 
a claimant in developing all facts pertinent to a claim 
for VA benefits, including a medical opinion and notice to 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary 
to substantiate the claim.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  The 
Board finds that, in this appellant's case, the 
requirements of the Veterans Claims Assistance Act of 2000 
and implementing regulations have been met.  

In the rating decision and statement of the case, the RO 
advised the appellant of what must be demonstrated to 
establish entitlement to an increased rating for PTSD and 
an earlier effective date for an increased rating for 
PTSD.  The Board finds that the RO has obtained, or made 
reasonable efforts to obtain, all records or other 
evidence that might be relevant to the appellant's claims, 
and the appellant has not identified any additional 
records or other evidence that has not been obtained.  In 
this case, VA specifically requested the veteran's VA 
treatment records and records of hospitalization.  The 
veteran was afforded a VA compensation examination in 
November 2000 that included a medical opinion 
differentiating PTSD symptomatology.  VA specifically 
advised the veteran that it was requesting the VA 
examination to assist in development of his claims.  Thus, 
the veteran has been advised which portion of evidence was 
to be provided by him and which portion VA would attempt 
to obtain in accordance with 38 U.S.C.A. § 5103(a).  

In light of the grant of the maximum earlier effective 
date provided by law of January 15, 2000, no further 
evidence is necessary to substantiate the veteran's claim 
for an earlier effective date (earlier than March 15, 
2000) for an increased rating for PTSD.  See 38 U.S.C.A. 
§ 5103(a) (West Supp. 2002).  The veteran is contending 
that an earlier effective date for increased rating should 
be granted to a period some 16 years earlier.  As the full 
benefit allowed by law has been granted in this veteran's 
case, however, there is no reasonable possibility that 
further assistance would aid in substantiating the 
veteran's claim for an earlier effective date for 
increased rating for PTSD.  See 38 U.S.C.A. § 
5103A(a)(1),(2) (West Supp. 2002).  Accordingly, no 
further notice to the appellant or assistance in acquiring 
additional evidence is required by the new statute and 
regulations.  

II.  Increased Rating for PTSD

Disability ratings are determined by evaluating the extent 
to which a veteran's service-connected disability 
adversely affects his ability to function under the 
ordinary conditions of daily life, including employment, 
by comparing his symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities (rating 
schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 
4.10.  If two ratings are potentially applicable, the 
higher rating will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making a disability 
rating.  38 C.F.R. § 4.1.  The current level of 
disability, however, is of primary concern.  See Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran filed a claim for increased rating for PTSD in 
March 2000.  He contends that his PTSD symptomatology 
represents serious symptoms or serious social or 
occupational impairment.  

Under the revised criteria of Diagnostic Code 9411, 
effective from November 7, 1996, PTSD is to be rated in 
accordance with the General Rating Formula for Mental 
Disorders.  38 C.F.R. § 4.130.  Under that formula, a 30 
percent rating is warranted where the disorder is 
manifested by occupational and social impairment with an 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due 
to such symptoms as depressed mood; anxiety; 
suspiciousness; panic attacks (weekly or less often); 
chronic sleep impairment; and mild memory loss (such as 
forgetting names, directions, and recent events).  A 50 
percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due 
to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work 
and social relationships.  A 70 percent rating is 
warranted for occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relationships, judgment, thinking or mood, due to such 
symptoms as:  suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic 
or depression affecting ability to function independently, 
appropriately and effectively; impaired impulse control 
(such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain 
effective relationships.  A 100 percent rating is 
warranted for total occupational and social impairment, 
due to such symptoms as:  grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation 
to time or place; and memory loss for names of closest 
relatives, own occupation, or own name.  38 C.F.R. 
§ 4.130.  

The evidence of record reflects that in early January 
2000, the veteran was hospitalized for alcohol use, with 
symptoms that included suicidal and homicidal ideas and an 
identity delusion.  The history included that the veteran 
was homeless, though he had been living with his sister, 
and had a legal history involving assault.  Examination 
revealed slowed speech, blunted affect, limited insight, 
and only fair judgment.  The Axis I diagnosis was paranoid 
schizophrenia, alcohol abuse, and a PTSD history.  The 
Global Assessment of Functioning Scale score (GAF) 
assigned, which was based on all psychiatric impairment, 
was 20.  A treatment entry showed that the suicidal and 
homicidal ideation resolved, while the identity delusion 
remained, although the examining psychiatrist doubted 
whether this was a true delusion, and noted that the 
veteran was disheveled.  The veteran underwent a Substance 
Abuse Treatment Program from January 14, 2000 to January 
28, 2000 for alcohol dependency.  

A November 2000 PTSD examination report reflects that the 
veteran has both service-connected PTSD and non-service-
connected schizophrenia.  The evidence reflects that his 
PTSD symptomatology includes recurrent and intrusive 
recollections of the event, occasional distressing dreams 
of the event, inability to recall important aspects of the 
trauma, markedly diminished interests in events, feelings 
of detachment from others, a restricted range of affect, 
sleep difficulties, anger outbursts, and exaggerated 
startle response.  The November 2000 PTSD examination 
report also offered the opinion that a May 1996 VA 
compensation examination report reflected a GAF of 35 
based on the veteran's PTSD. 

The November 2000 VA PTSD examination report reflects that 
the GAF based only on the veteran's PTSD was 50.  The 
November 2000 VA PTSD examination report differentiated 
the symptomatology attributable solely to the veteran's 
service-connected PTSD.  As such, the Board may not 
consider other symptomatology attributable to the 
veteran's (non-service-connected) diagnosed disabilities 
of schizophrenia or alcohol abuse in determining the 
current rating to assign for his service-connected PTSD.  
The Board may not ignore such distinctions between 
service-connected and non-service-connected symptomatology 
where they appear in the medical record.  See Mittleider 
v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing 
Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  

The GAF is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum 
of mental health-illness."  Diagnostic and Statistical 
Manual of Mental Disorders 32 (4th ed. 1994).  A GAF score 
of 41 to 50 indicates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, 
unable to keep a job).  By the assignment of a GAF score 
of 50, the VA examiner in November 2000 determined that 
the veteran's PTSD symptomatology was analogous to such 
symptomatology attributed to a GAF score of 50, including 
serious social and occupational impairment.   

Progress notes dated in December 2000 to January 2001 
reflect that during group sessions the veteran reported or 
was noted to experience symptoms of isolation and social 
impairment, decreased social skills, decreased self 
esteem, decreased coping skills, anger, and anxiety, and 
it was noted that PTSD symptoms interfered with the 
ability to appropriately express feelings and behaviors.   

After a review of the evidence of record, the Board finds 
that the evidence is sufficient to raise a reasonable 
doubt as to whether the veteran's symptoms attributable to 
his service-connected PTSD more nearly approximate the 
criteria for assignment of a 70 percent schedular rating 
under the rating criteria in effect from November 7, 1996.  
See 38 U.S.C.A. § 5107(b) (West Supp. 2002); 38 C.F.R. 
§§ 4.7, 4.130.   The veteran's PTSD has manifested 
symptoms that more nearly approximate occupational and 
social impairment with deficiencies in most areas, 
including work and family relationships, judgment, 
thinking or mood, due to such symptoms as suicidal 
ideation, and symptoms analogous to panic or depression, 
impaired impulse control, difficulty in adapting to 
stressful circumstances, and inability to establish and 
maintain effective relationships.  The veteran's symptoms 
of anger and anxiety are contemplated by the criteria for 
impaired impulse control and panic or depression, 
respectively.  

The Board finds that a schedular rating in excess of 70 
percent is not warranted, as the symptomatology 
attributable to the veteran's service-connected PTSD, 
which approximates serious impairment in social and 
occupational functioning, does not more nearly approximate 
the criteria for the next higher rating of 100 percent 
under Diagnostic Code 9411.  The veteran's PTSD alone has 
not been productive of disability that more nearly 
approximates total occupational and social impairment, 
including due to such symptoms as grossly inappropriate 
behavior, persistent danger of hurting self or others, 
intermittent ability to perform activities of daily 
living, disorientation to time or place, or memory loss 
for names of closest relatives, own occupation, or own 
name.  38 C.F.R. § 4.130.  The evidence reflects that the 
suicidal and homicidal ideations the veteran experienced 
in January 2000 quickly resolved, and there is otherwise 
no evidence that such ideation was persistent.  While the 
veteran was noted on one examination to be disheveled, the 
treatment records otherwise reflect that the veteran was 
able to perform activities of daily living.  His 
symptomatology of social isolation, decreased social 
skills, decreased self esteem, and decreased coping skills 
are well contemplated by the criteria for a 70 percent 
disability rating, which contemplates such difficulty in 
adapting to stressful circumstances and inability to 
establish and maintain effective relationships.  While the 
veteran has difficulty appropriately expressing his 
feelings and behaviors, there is no evidence of grossly 
inappropriate behavior due to PTSD.  

In reaching this decision, the Board has considered the 
arguments raised in the representative's June 2002 brief 
urging consideration of ratings on the basis of symptoms 
in the DSM-IV rather than the schedular criteria in the 
General Rating Formula for Mental Disorders at 38 C.F.R. 
§ 4.130.  That interpretation urged by the representative 
was recently rejected by the United States Court of 
Appeals for Veterans Claims (Court) in Mauerhan v. 
Principi, No. 01-468 (U.S. Vet. App. Oct. 30, 2002).  With 
regard to the contention that VA should rate the veteran's 
PTSD on the basis of PTSD symptoms the veteran actually 
has instead of psychiatric symptoms in the General Rating 
Formula for Mental Disorders that the veteran does not 
have, as evident in the reasons and bases above, including 
the application of reasonable doubt to grant a 70 percent 
rating in this case where the veteran's PTSD did not in 
fact manifest many of the rating criteria indicated for a 
70 percent rating, the Board has considered the symptoms 
indicated under 38 C.F.R. § 4.130 as examples or symptoms 
"like or similar to" the veteran's PTSD symptoms in 
determining the appropriate schedular rating assignment, 
and has not required the presence of a specified quantity 
of symptoms in the rating schedule to warrant the assigned 
rating for PTSD.  As the Court indicated, in this decision 
the Board has considered the rating criteria in the 
General Rating Formula for Mental Disorders not as an 
exhaustive list of symptoms, but as examples of the type 
and degree of the symptoms, or effects, that would justify 
a particular rating.

In exceptional cases where schedular ratings are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is: A 
finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application 
of the regular schedular standards."  Id.  

In this case, there has been no showing that the veteran's 
service-connected PTSD has independently caused marked 
interference with employment, necessitated frequent 
periods of hospitalization, or otherwise rendered 
impracticable the regular schedular standards for rating 
psychiatric disability for any period during the pendency 
of the claim.  While the veteran has been treated for some 
of his PTSD symptoms, for example social isolation, the 
evidence does not show that his PTSD necessitated frequent 
periods of hospitalization.  The January 2000 inpatient 
treatment was primarily for alcohol use.  The regular 
schedular criteria, the General Rating Formula for Mental 
Disorders at 38 C.F.R. § 4.130, contemplates the veteran's 
significant PTSD symptoms, especially as they impair his 
social and industrial abilities.  Under these 
circumstances, in the absence of factors suggestive of an 
unusual disability picture, further development in keeping 
with the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) is not warranted.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995); Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition 
that industrial capabilities are impaired).  

III.  Earlier Effective Date for Increased Rating for PTSD

The assignment of effective dates of awards for increased 
rating is governed by 
38 U.S.C.A.  § 5110(b)(2) (West 1991 & Supp. 2002), which 
provides that the "effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, 
if application is received within one year from such 
date."  The implementing regulation provides that the 
effective date of an award of increased rating for 
disability compensation is the earliest date as of which 
it is ascertainable that an increase in disability had 
occurred, if the claim is received within one year from 
such date; otherwise, the effective date is the date of 
receipt of claim.  38 C.F.R. § 3.400(o)(2) (2002).  

One exception to the earlier effective date statute and 
regulation is that the effective date assigned may not be 
earlier than a prior final determination of rating or 
effective date assignment for the effective date.  To do 
so would violate the rule against finality, would involve 
readjudication of an issue that had already been decided, 
and would involve consideration of an issue on the same 
factual basis as the previous decision.  In this veteran's 
case, on January 14, 2000, the Board issued a decision 
denying an appeal for an increased rating for service-
connected PTSD.  The Board's January 14, 2000 decision 
denying an appeal for increased (compensable) rating for 
PTSD was final when issued.  See 38 U.S.C.A. § 7104(b) (a 
claim disallowed by the Board may not be considered on the 
same factual basis); 38 C.F.R. §§ 20.1100 (Board decisions 
are final on the date stamped on the face of the 
decision).  Because of the finality of the January 2000 
Board decision, in order to obtain increased rating 
benefits, the veteran was required to subsequently file a 
new claim for increased rating.  Because of the finality 
of the January 14, 2000 Board decision determination of 
rating, a compensable rating may not be assigned on or 
prior to January 14, 2000, the date of the prior final 
Board decision to deny an increased rating.  38 U.S.C.A. 
§ 7104. 

In reviewing the relevant procedural history of this case, 
the Board observes that, after the January 2000 Board 
decision, on March 15, 2000 the veteran entered a claim 
for increased rating for PTSD, which was then rated as 
noncompensably disabling.  In a February 2001 rating 
decision on appeal, the RO granted an increased rating of 
30 percent, and assigned an effective date of March 15, 
2000.  The veteran entered notice of disagreement with the 
effective date assignment for the increased rating.  As 
indicated above, in this decision, the Board finds that, 
with the resolution of reasonable doubt in the veteran's 
favor, an increased rating of 70 percent is warranted.  
The veteran contends that the effective date for the 
increased rating should be "16 years" prior to the 
effective date assignment.  

After a review of the evidence of record, the Board finds 
that the evidence for and against the earlier effective 
date claim is in relative equipoise on the question of 
whether, as of January 15, 2000, a factually ascertainable 
increase had occurred in the veteran's service-connected 
PTSD so as to warrant a 70 percent schedular rating.  The 
evidence reflects that previous GAF scores reflect 
impairment that shows that, as of January 15, 2000, the 
veteran's PTSD manifested difficulty in adapting to 
stressful circumstances and inability to establish and 
maintain effective relationships.  In mid-January 2000, 
the veteran was hospitalized for psychiatric symptoms that 
included suicidal and homicidal ideation.  The Board notes 
and has specifically considered evidence that the Social 
Security Administration determined that the veteran was 
disabled due to all psychiatric disability (including non-
service-connected disability), and previous GAF scores 
reflect the severity of the veteran's psychiatric symptoms 
that were later (November 2000) differentiated from his 
non-service-connected schizophrenia.  

For these reasons, and with the resolution of reasonable 
doubt in the veteran's favor, the Board finds that the 
requirements for an effective date of January 15, 2000, 
but no earlier, for the grant of a 70 percent rating for 
PTSD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107, 5110, 5111, 7104; 38 C.F.R. §§ 3.102, 3.156, 3.159, 
3.400, 4.1-4.14, 4.130, Diagnostic Code 9411, 20.1100.  An 
earlier effective date is not warranted because January 
15, 2000 is the earliest date - that is both within one 
year prior to the veteran's March 15, 2000 claim for 
increased rating and that is also subsequent to the final 
January 14, 2000 Board decision - as of which it is 
factually ascertainable that an increase in disability 
occurred to warrant a 70 percent rating for PTSD.  38 
U.S.C.A. §§ 5110(b)(2), 7104; 38 C.F.R. § 3.400(o)(2).  
See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where 
the law and not the evidence is dispositive of the claim, 
the claim should be denied because of lack of legal 
entitlement under the law).  


ORDER

A schedular rating of 70 percent for service-connected 
PTSD is granted, subject to the laws and regulations 
pertaining to the payment of monetary benefits.

An effective date of January 15, 2000 for the assignment 
of a 70 percent rating for service-connected PTSD is 
granted, subject to the laws and regulations pertaining to 
the payment of monetary benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

